Citation Nr: 0812982	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  01-00 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946, and from January 1951 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which adjudicated various ratings and denied 
entitlement to special monthly compensation based on the need 
for aid and attendance and/or being housebound.  

The veteran appealed and, in August 2001, the Board remanded 
the case for additional development.  As a result of the 
requested development, the RO increased some ratings and 
continued to deny special monthly compensation based on the 
need for aid and attendance and/or being housebound.  

In November 2004, the Board remanded the case for examination 
of the veteran and medical opinions.  In December 2006, the 
Board found it necessary to remand the special monthly 
compensation claim for clarification.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the requested clarification did not fully 
respond to the Board's remand request and, so, the case must 
be returned.  See Stegall v. West, 11 Vet. App. 268 (1998).  
In December 2006, the Board specified, 

The examiner should provide a complete 
explanation of his opinion as to 
whether it is at least as likely as not 
that the service-connected 
disabilities, by themselves, without 
contribution from the non-service-
connected conditions, require the 
regular aid and attendance of another 
person, or render the veteran 
housebound.  

The doctor wrote that, the service-connected "disabilities 
are as least as likely as not by themselves without the 
contribution from the NSC (non-service-connected) conditions 
require the regular aid and attendance of another person or 
render the veteran housebound."  However, he did not provide 
any explanation.  The examiner then went on to list the 
service-connected disabilities and non-service-connected 
disabilities, in a contradictory manner.  He indicated that 
the back pain was episodic and the varicose veins and 
hemorrhoids were symptom free.  As to the non-service-
connected conditions, he listed serious impairments including 
fracture of the right hip, noting the veteran was unable to 
bear weight on that side and was confined to bed.  Non-
service-connected disabilities included being legally blind 
in both eyes, chronic pain in the left ankle, and 2nd stage 
bed sores on both hips.  

The claim is further complicated by an intercurrent injury; a 
fractured hip in August 2005.  The examiner has expressed an 
opinion to the effect that the veteran cannot bear weight on 
his right leg due to the fracture, and that it confines him 
to bed and a wheel chair.  In as much as the veteran has 
extensive service-connected back and lower extremity 
disabilities, the question arises as to their role in the hip 
fracture and the resultant disability.  This intertwined 
issue must be adjudicated before the special monthly 
compensation claim can be addressed.   

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should ask the veteran how the 
hip fracture happened.  He should be 
asked to identify all care givers 
involved and complete the appropriate 
releases.  Thereafter, the AOJ should 
obtain all available medical records 
from the caregivers identified by the 
veteran.  

2.  The veteran should be scheduled for 
an orthopedic examination.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  Any indicated tests or 
studies should be accomplished.  

The veteran is currently service-
connected for varicose veins of the 
left lower extremity rated as 60 
percent disabling; varicose veins of 
the right lower extremity, rated as 60 
percent disabling; degenerative joint 
disease of the lumbar spine, rated as 
40 percent disabling; peripheral 
neuropathy of the right lower 
extremity, rated as 10 percent 
disabling; peripheral neuropathy of the 
left lower extremity, rated as 10 
percent disabling; and hemorrhoids, 
rated as noncompensable.  

The examiner should express an opinion 
as to the following:  

a.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the service-connected disabilities 
caused or contributed to cause the 
veteran's right hip fracture?  Please 
provide an explanation.  

b.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the service-connected disabilities 
render the veteran permanently 
bedridden or so helpless to be in need 
of the regular aid and attendance of 
another person?  [For this part of the 
question, the examiner should include 
the effects of the fractured hip if, 
and only if, he is of the opinion that 
the service-connected disabilities 
caused or contributed to cause the hip 
fracture.]  Please provide an 
explanation.  

3.  Thereafter, the AOJ should 
adjudicate whether the right hip 
fracture is service-connected.  If the 
claim is denied, the veteran should be 
advised of his appellate rights.  

The veteran is notified that unless he 
submits a timely notice of 
disagreement, the Board will not have 
jurisdiction of this issue.  

4.  The AOJ should subsequently 
adjudicate the claim for special 
monthly compensation.  If special 
monthly compensation remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).   

